IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NICK PANEBIANCO, ESQ./                NOT FINAL UNTIL TIME EXPIRES TO
APPELLANT, THE FORMER                 FILE MOTION FOR REHEARING AND
ATTORNEY FOR THE                      DISPOSITION THEREOF IF FILED
EMPLOYEE/CLAIMANT/ELIZ
ABETH VASQUEZ,                        CASE NO. 1D14-5501

      Appellant,

v.

JACKSON HEALTH SYSTEM
AND CANNON COCHRAN
MANAGEMENT SERVICES,
INC., AND ELIZABETH
VASQUEZ,

      Appellees.


_____________________________/

Opinion filed January 25, 2016.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: November 3, 2007.

Nick J Panebianco of the Law Offices of Nick J. Panebianco, P.A., Fort Lauderdale,
and Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, for Appellant.

Richard S. Powers of Richard S. Powers, LLC, Coral Gables, and R.A. Cuevas, Jr.,
County Attorney, Miami, and Marlene P. Klein, Assistant County Attorney, Miami,
for Appellees.
PER CURIAM.

      Because Mr. Panebianco was not afforded meaningful due process below, we

vacate the order entered on November 3, 2014, and remand for a new evidentiary

hearing at which he shall be heard and shall have the right to cross-examine

witnesses. See Giddins v. Giddins, 151 So. 3d 54, 55 (Fla. 1st DCA 2014) (reversing

for hearing to satisfy due process requirements that party have opportunity to be

heard and call witnesses). See also § 90.502(4)(c), Fla. Stat. (2014) (no attorney-

client privilege exists as to communications relevant to “an issue of breach of duty

by the lawyer to the client or by the client to the lawyer, arising from the lawyer-

client relationship”); R. Reg. Fla. Bar 4-1.6(c)(2) (lawyer may reveal confidential

information to the extent the lawyer reasonably believes necessary “to establish a

claim or defense on behalf of the lawyer in a controversy between the lawyer and

client”). This disposition renders moot the other issues raised on appeal, on which

we therefore express no opinion.

      REVERSED and REMANDED for further proceedings.




                                         2
ROBERTS, C.J., OSTERHAUS, and KELSEY, JJ., CONCUR.




                                3